REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: US patent to Holsten (6,321,410) is considered to be most similar to the claimed invention. However, the latch 10 is rotatably connected to the lid and not the canister as claimed. Further, while reversing the arrangement of the latch in Holsten to be rotatably connected to the canister may be obvious, the resulting arrangement would lack a bottom of the lid latch is spaced from an exterior surface of the canister to define a handle opening that allows a user to insert their fingers into the handle opening and grip the bottom of the lid latch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David Redding/           Primary Examiner, Art Unit 3723